IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00330-CV

BRYAN LIGHT,
                                                           Appellant
v.

VISTRA ENERGY AND TXU ENERGY REP 10004,
                                     Appellees


                          From the 443rd District Court
                              Ellis County, Texas
                             Trial Court No. 98838


                    ORDER ASSIGNING MEDIATOR


      This appeal was referred to mediation on February 13, 2019. The parties were

ordered to confer and attempt to agree upon a mediator. We have received an objection

to mediation from appellees and a request to continue with mediation from appellant.

Appellant further requests that we assign James R. Jenkins, II as mediator.        After

considering the parties’ requests, we overrule the objection and assign James R. Jenkins,

II as the mediator. He can be contacted at the following address, telephone phone

number, or email:
                                       215 S. College St.
                                     Waxahachie, TX 75165
                                         (972) 937-1431
                                  info@jamesrjenkinslaw.com

       All other provisions of the order referring the appeal to mediation, dated February

13, 2018, remain in effect, including that the mediation must occur within thirty days after

the date of this Order assigning a mediator.



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Objection overruled
Mediator assigned
Order issued and filed March 6, 2019




Light v. Vistra Energy and TXU Energy Rep 10004                                       Page 2